[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-14460                  OCTOBER 5, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                     D. C. Docket No. 03-14197-CV-KMM

MARTIN G. CHESTNUT,



                                                  Petitioner-Appellant,

                                     versus

JAMES MCDONOUGH, Secretary,
Florida Department of Corrections,
CHARLIE CRIST,


                                                  Respondents-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (October 5, 2006)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Appellant Martin G. Chestnut (“Chestnut”), a Florida state prisoner serving

a 270-month sentence for sexual battery on a person 12 years of age or older but

less than 18 years old, proceeding pro se, challenges the district court’s denial of

his pro se federal habeas petition, brought pursuant to 28 U.S.C. § 2254. On

appeal, Chestnut argues that trial counsel’s failure to object on hearsay grounds to

the inadmissible testimony of the victim’s mother, the victim’s friend, and a

pediatric nurse falls below an objective standard of reasonableness, was deficient

performance, and was a violation of his Sixth Amendment right to effective

assistance of counsel. Chestnut also argues that trial counsel rendered ineffective

assistance while cross-examining the victim by “opening the door” to highly

prejudicial and otherwise inadmissible evidence of uncharged collateral sexual

misconduct.1

      We review de novo a district court’s determination as to whether the

standard for granting a § 2254 petition has been met. Van Poyck v. Florida Dep’t

of Corrs., 290 F.3d 1318, 1321 (11th Cir. 2002). Where a state prisoner’s claim

has been adjudicated on the merits in state court, federal courts may only grant

habeas relief where the state court’s decision “was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the



      1
          We granted a certificate of appealability as to these two issues only.

                                                 2
Supreme Court of the United States,” or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d).

      “The ‘contrary to’ and ‘unreasonable application’ clauses of § 2254(d)(1)

are separate bases for reviewing a state court’s decisions.” Putnam v. Head, 268

F.3d 1223, 1241 (11th Cir. 2001) (citing Williams v. Taylor, 529 U.S. 362, 404-05,

120 S. Ct. 1495, 1519, 146 L. Ed. 2d 389 (2000)). A state court’s decision is

“contrary to” federal law if (1) the court arrives at a conclusion opposite to that

reached by the United States Supreme Court on a question of law, or (2) the court

confronts facts that are “materially indistinguishable” from relevant Supreme Court

precedent, but arrives at an opposite result from that arrived at by the Supreme

Court. Id. An “unreasonable application” of federal law occurs when the state

court either (1) correctly identifies the legal rule from Supreme Court precedent but

unreasonably applies the rule to the facts of the case, or (2) “unreasonably extends,

or unreasonably declines to extend, a legal principle from Supreme Court case law

to a new context.” Id.

      In the instant case, the issue before us is not whether the state trial and

appellate courts’ decisions were “contrary to” federal law, but whether the

decisions were “unreasonable applications” of federal law. The clearly established



                                           3
federal law on this issue is the Supreme Court’s decision in Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Under

Strickland, for a movant to demonstrate whether counsel has provided ineffective

assistance, he must show both (1) deficient performance by counsel and (2) a

reasonable probability that counsel’s deficient performance affected the trial

outcome. Id. at 687, 104 S. Ct. at 2064. As to the performance prong, the

reasonableness of counsel’s performance is to be evaluated from counsel’s

perspective at the time of the alleged error and in light of all the circumstances, and

the standard of review is highly deferential. Id. at 689, 104 S. Ct. at 2065.

Moreover, the defendant bears the burden of proving that counsel’s performance

was unreasonable under prevailing professional norms and that the challenged

action was not sound strategy. Id. at 687-88, 104 S. Ct. at 2064-65.

      As to the prejudice prong, “[t]he defendant must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694, 104 S. Ct. at 2068. In other

words, “[a]n error by counsel, even if professionally unreasonable, does not

warrant setting aside the judgment of a criminal proceeding if the error had no

effect on the judgment.” Id. at 691, 104 S. Ct. at 2066. “A reasonable probability

is a probability sufficient to undermine confidence in the outcome.” Id. at 694, 104



                                           4
S. Ct. at 2068. We have noted that both this Court and the Supreme Court “have

said that strategic choices are ‘virtually unchallengeable.’” Provenzano v.

Singletary, 148 F.3d 1327, 1332 (11th Cir. 1998) (citations omitted). We have

further explained that this is especially so “where those decisions were made by

experienced criminal defense counsel.” Id.

      Assuming arguendo that trial counsel’s performance was constitutionally

deficient for failing to object to alleged hearsay testimony, Chestnut cannot show,

absent the alleged hearsay testimony, that there was a reasonable probability that

the trial’s outcome would have been different. See Strickland, 466 U.S. at 694,

104 S. Ct. at 2068. The jury heard detailed testimony from the victim on direct

examination (1) identifying the defendant as Chestnut, and (2) stating that Chestnut

had on two separate occasions inserted his finger inside her vagina. The victim

also testified, over trial counsel’s hearsay objection, that she had told a nurse that

Chestnut had put his finger inside her vagina, and that the nurse had subsequently

conducted a physical examination.

      Regarding Chestnut’s claim that trial counsel rendered ineffective assistance

during cross-examination by allowing in otherwise inadmissible evidence of

collateral crimes, we conclude from the record that the district court did not err in

finding that the state trial and appellate courts’ rulings that counsel’s decision was



                                            5
a reasonable tactical decision did not constitute an unreasonable application of

clearly established federal law. The state trial court held an extensive evidentiary

hearing during which trial counsel testified to the following: (1) he had 44 years of

experience as a criminal defense attorney, (2) he had tried on average 30 or 40

trials per year, and (3) he thought it was important to cross-examine the victim in

order to attack her credibility and discredit her testimony. Given that, under

Strickland’s “performance” prong, the standard of review is highly deferential, the

state courts did not unreasonably apply Strickland in finding that Chestnut had not

met his burden of proving that trial counsel’s performance was constitutionally

deficient. See 466 U.S. at 689, 104 S. Ct. at 2065.

                                     Conclusion

      For the above-stated reasons, we affirm the district court’s order denying

Chestnut’s § 2254 habeas petition.

      AFFIRMED.




                                          6